 1   Bachecki, Crom & Co., LLP, CPA's
     Jay D. Crom
 2   400 Oyster Point Boulevard, Suite 106
     South San Francisco, CA 94080
 3   Telephone: (415) 398-3534
 4

 5   Accountants for ANDREA A. WIRUM, Trustee
 6
                                 UNITED STATES BANKRUPTCY COURT
 7

 8                               NORTHERN DISTRICT OF CALIFORNIA

 9                                        SANTA ROSA DIVISION

10
     In re                                                    Case No. 17-10067 RLE
11                                                            Chapter 11
     SVP
12

13
                           Debtor(s).
14

15
         FINAL APPLICATION FOR COMPENSATION BY ACCOUNTANT FOR TRUSTEE
16

17   TO: THE HONORABLE ROGER L. EFREMSKY,
         UNITED STATES BANKRUPTCY JUDGE:
18
             The application of Bachecki, Crom & Co., LLP, Certified Public Accountants,
19
     respectfully represents:
20
             Applicant is a firm of certified public accountants, duly authorized to practice in the State
21
     of California.
22
             Pursuant to order of the Court, applicant was employed as accountants for ANDREA A.
23
     WIRUM, Successor Trustee, in the above entitled case on September 6, 2019. Attached is a copy
24
     of the order (Exhibit A).
25
             This application seeks compensation for the period August 22, 2019 through March 12,
26
     2020. Applicant neither requested nor received any prior compensation nor reimbursement in the
27
     case.
28
                                                                                                    Page 1

Case: 17-10067        Doc# 111   Filed: 03/12/20     Entered: 03/12/20 12:52:02         Page 1 of
                                              9
 1
                                     REQUEST FOR COMPENSATION
 2
            Applicant spent 120.00 total hours of the time of accountants and associate employees, in
 3
     performing the services set forth herein and as itemized on the detailed summary of time and
 4
     services provided on the attached pages, for the eight-month period from August 2019 through
 5
     March 2020. Applicant represents that it rendered timely, extensive and thorough services in
 6
     accordance with requirements of the case and to enable prompt administration.
 7
            Applicant respectfully submits that the sum of $52,851.50 constitutes reasonable
 8
     compensation for its services rendered and to be rendered to the Trustee during this period of
 9
     time, based on applicant's generally applicable rates at the times when the services were rendered.
10
     Applicant requests reimbursement of costs incurred of $134.16. Applicant discloses that it
11
     charges $.20 per page for copying costs, applicant requests that this sum be authorized for
12
     payment in full at this time.
13
            No agreement has been made by any member of applicant's firm, or by any employee
14
     thereof, directly or indirectly, and no understanding exists for a division of fees prayed for with
15
     any other person or persons. Applicant has not entered into any agreements, written or oral,
16
     express or implied, with any other party interest in the above-entitled case for the purpose of
17
     fixing the amount of any fee or compensation to be paid from the assets of the estate of the above-
18
     named debtors.
19
                                       DESCRIPTION OF SERVICES
20
            The following narrative description is not intended to be all-inclusive, but reflects only
21
     major points of the services.
22
            Accounting
23
            Applicant consulted with the Trustee and Trustee’s Counsel regarding accounting issues
24
     including evaluation of SVP’s claims in the SVC case.
25
                    Applicant assessed the intercompany transactions between SVC and SVP and
26
     prepared an analysis of SVP’s grape proceeds, administrative, pre-petition and post-petition
27
     claims in the SVC case. Applicant conferred and corresponded with the Trustee and Counsel and
28
                                                                                                   Page 2

Case: 17-10067     Doc# 111      Filed: 03/12/20     Entered: 03/12/20 12:52:02        Page 2 of
                                              9
 1
     with SVC’s CPA regarding its findings and regarding obtaining additional information to support
 2
     the claims and debt allocations. Applicant conferred with the Trustee regarding determination
 3
     and documentation of claim amounts to support obtaining agreement with the SVC trustee on
 4
     amounts owed. Applicant prepared a declaration in support of the proceeds allocation and claims
 5
     stipulation with SVC.
 6
            Applicant prepared the monthly operating reports for August 2019 through February
 7
     2020. Applicant prepared a computation of US Trustee fees paid and owing including activity
 8
     conducted prior to the separation of SVC and SVP sales proceeds.
 9
            Applicant spent 44.80 hours with a corresponding cost of $18,769.00 for such services
10
     rendered.
11
            Asset and Claim Investigation and Analysis
12
            Applicant conferred and corresponded with the Trustee and Trustee’s Counsel regarding
13
     various case issues including determination of the estate’s ownership interest in the combined
14
     asset sales proceeds.
15
            Applicant analyzed the sale closing documents and other available documentation and
16
     prepared a request for additional documents. Applicant searched public records to determine the
17
     real property sales price reported to the assessor.
18
            Applicant assessed the Finn claim. Applicant analyzed SVP and SVC general ledger
19
     activity relating to the Finn loan proceeds including transactions recorded to transfer portions of
20
     the debt between the entities and transactions that were recorded to eliminate portions of the Finn
21
     debt. Applicant prepared an analysis of the Finn transaction activity and conferred with the
22
     Trustee and Counsel regarding its findings.
23
     Applicant reviewed the pre- and post-petition tax and accounting records of SVP and SVC to
24
     identify the owner of assets that were sold and to evaluate information relating to the value of the
25
     personal property, intellectual property, inventory, real property and real property improvements
26
     owned by each of the entities.     Applicant analyzed the use of borrowed funds during the years
27
     preceding the petition date to assess the assets listed on each entity’s bankruptcy schedules and
28
                                                                                                  Page 3

Case: 17-10067     Doc# 111      Filed: 03/12/20      Entered: 03/12/20 12:52:02      Page 3 of
                                              9
 1
     income tax returns and to assess the relative values. Applicant conferred and corresponded with
 2
     SVC’s CPA to resolve the asset sale proceeds allocation.
 3
              Applicant spent 26.50 hours with a corresponding cost of $13,912.50 for such services
 4
     rendered.
 5
              Income Tax Analysis and Return Preparation
 6
              Applicant consulted with the Trustee and Trustee’s Counsel regarding tax filing issues
 7
     including reporting of the 2018 asset sale on amended returns.
 8
              Applicant requested and reviewed prior income tax returns. Applicant reviewed the
 9
     previously filed tax returns for tax attributes, fiscal year, taxpayer identification information and
10
     tax filing jurisdictions and requirements. Applicant conferred with the predecessor trustee’s CPA
11
     regarding the sources of information and issues relating to preparation of the amended 2018 tax
12
     returns and information reflected on previously filed 2018 tax returns. Applicant assessed prior
13
     treatment and reporting of assets and debt including intercompany debt and debt owed to Finn for
14
     purposes of preparing the 2018 tax returns and determining deductions for components of the
15
     loan payments made from sales proceeds.
16
              Applicant researched applicable tax provisions and conferred and corresponded with the
17
     Trustee and Counsel regarding authority for signing the 2018 and 2019 LLC tax returns.
18
              Applicant conferred with the Trustee regarding SVP’s exposure to income tax assessment
19
     under the new IRS audit assessment rules and regarding minimizing exposure for activity relating
20
     to the asset sale.
21
              Applicant prepared the amended Federal and California income tax returns for calendar
22
     year 2018 and the original Federal and California income tax returns for calendar 2019.
23
     Applicant prepared disclosure statements to accompany the income tax returns indicating
24
     Debtor’s bankruptcy filing and use of Debtor records to prepare returns. Applicant prepared a
25
     request for prompt assessment by the Internal Revenue Service and California Franchise Tax
26
     Board.
27
              Applicant spent 47.40 hours with a corresponding cost of $19,479.50 for such services
28
                                                                                                    Page 4

Case: 17-10067      Doc# 111     Filed: 03/12/20      Entered: 03/12/20 12:52:02        Page 4 of
                                              9
 1
     rendered.
 2
            Administration
 3
            Applicant prepared its declaration, the Trustee’s application to employ accountant and a
 4
     proposed order of employment and this final application for compensation.
 5
            Applicant spent 1.30 hours with a corresponding cost of $690.50 for such services
 6
     rendered of which Applicant spent .80 hours for preparation of the application for compensation
 7
     for a total cost of $428.00, an amount that is less than 5% of the total fees requested as per the
 8
     guidelines.
 9
                                       RESPONSIBLE PERSONNEL
10

11                  Jay D. Crom is the managing partner for Bachecki, Crom & Co LLP (BCC). Mr.

12   Crom joined BCC in 1980, was admitted as partner in 1986 and succeeded to the role of

13   managing partner in 1998. Mr. Crom has practiced extensively in business valuations, financial

14   consulting, bankruptcy taxation, transfers & insolvency analysis and bankruptcy & receivership

15   accounting. Mr. Crom has been admitted as an expert in various Bankruptcy Courts. Mr. Crom’s

16   current hourly billing rate is $535.00.

17          Kimberly Lam is a partner for Bachecki, Crom & Co LLP (BCC). Ms. Lam joined BCC
18   in 2003, was admitted as partner in 2006. Ms. Lam graduated and received a B.S. in accounting
19   from San Francisco State University. Ms. Lam has been practicing as a Certified Public
20   Accountant since 2002. Ms. Lam’s current hourly billing rate is $480.00.
21
            Paula Law is a tax manager at Bachecki, Crom & Co LLP (BCC). Ms. Law graduated
22
     from San Francisco State University with a B.S. degree in Accounting. Ms Law joined BCC in
23
     1991 and been practicing as a Certified Public Accountant since 1995. Ms. Law’s current hourly
24
     billing rate is $380.00.
25

26          Virginia Huan-Lau is a tax manager at Bachecki, Crom & Co LLP (BCC). Ms. Huan-Lau

27   graduated from Golden Gate University with a B.S. degree in Accounting and San Francisco

28   State University with a Master’s degree in Taxation. Ms. Huan-Lau joined BCC in 2000 and has
                                                                                                    Page 5

Case: 17-10067     Doc# 111      Filed: 03/12/20     Entered: 03/12/20 12:52:02         Page 5 of
                                              9
 1
     been practicing as a Certified Public Accountant since 2003. Ms. Huan-Lau’s current hourly
 2
     billing rate is $380.00.
 3

 4          Jason Tang is a senior accountant at Bachecki, Crom & Co LLP (BCC). Mr. Tang

 5   graduated from San Francisco State University with a B.S. degree in Accounting. Mr. Tang

 6   joined BCC in 2004 and has been practicing as a Certified Public Accountant since 2004. Mr.

 7   Tang’s current hourly billing rate is $310.00.

 8                                            CONCLUSION
 9          WHEREFORE, applicant prays that hearing be held on notice to creditors, and that the
10   Court allow and authorize payment to applicant of the sum of $52,851.50 as compensation for
11   services rendered to the Trustee and the sum of $134.16 as costs.
12                                           CERTIFICATION
13          Under penalties of perjury, pursuant to the laws of the United States, I declare that I have
14   read this document, and to the best of my knowledge, information and belief, formed after
15   reasonable inquiry, the compensation and expense reimbursement sought is in conformity with
16   the United States Bankruptcy Court, Northern District of California Guidelines for compensation
17   and expense reimbursement of professionals, except as specifically noted in the application.
18   Compensation and expense reimbursement requested are billed at rates in accordance with
19   practices, no less favorable than those customarily employed by the applicant and generally
20   accepted by the applicant's clients.
21
     DATED: March 12, 2020
22
                                                   BACHECKI, CROM & CO., LLP
23                                                 Certified Public Accountants
24                                                 By_/s/ Jay D. Crom
25                                                        Jay D. Crom
                                                   Accountants for ANDREA A. WIRUM, Trustee
26

27

28
                                                                                                  Page 6

Case: 17-10067     Doc# 111      Filed: 03/12/20      Entered: 03/12/20 12:52:02      Page 6 of
                                              9
 1                  TRUSTEE’S STATEMENT RE REVIEW OF FEE APPLICATION
                                 (U.S. Trustee Guidelines, ¶2.2.2)
 2
            I, ANDREA A. WIRUM, hereby certify that I have read the foregoing fee application of
 3
     Bachecki, Crom & Co., LLP, Certified Public Accountants, accountant for me as Trustee in the
 4
     foregoing bankruptcy case of SVP, case number 17-10067 RLE, and I have no objections to that
 5
     fee application or the fees and costs requested therein.
 6

 7
     Dated: March 12, 2020
 8

 9                                                 /s/ Andrea A. Wirum
                                                   ANDREA A. WIRUM, Trustee
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                              Page 7

Case: 17-10067     Doc# 111      Filed: 03/12/20     Entered: 03/12/20 12:52:02   Page 7 of
                                              9
 1                                         PROOF OF SERVICE
 2   I, the undersigned, declare: I am over the age of eighteen (18) years and not a party to the within
 3   action. My business address is 400 Oyster Point Boulevard, Suite 106, South San Francisco,
 4   California 94080. On the date set forth below, I caused to be served a true copy of the following
 5   document(s):
 6       FINAL APPLICATION FOR COMPENSATION BY ACCOUNTANT FOR TRUSTEE
 7   on each of the following parties:
 8                         Office of the U.S. Trustee
 9                         450 Golden Gate Avenue, 5th Floor, Suite #05-0153
                           San Francisco, CA 94102
10

11

12   by mail to the address shown above.
13          I declare under penalty of perjury that the foregoing is true and correct.
14          Executed on March 12, 2020, at South San Francisco, California.
15
                                                   /s/ Shawn Awana
16                                                 Shawn Awana
17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                     Page 8

Case: 17-10067      Doc# 111     Filed: 03/12/20    Entered: 03/12/20 12:52:02           Page 8 of
                                              9
                   Bachecki, Crom & Co., LLP
                       Certified Public Accountants & Consultants
                                Forensics · Valuation · Tax
_________________________________________________________________________________




 March 12, 2020

 Andrea A. Wirum, Trustee
 P.O. Box 1108
 Lafayette, CA 94549


 Re: SVP (Case Number: 17-10067)


 Dear Andrea:

 Pursuant to U.S. Trustee Guidelines ¶2.2.2, here is a draft of our final fee application for the
 above case for your review.

 The court’s Guidelines for Compensation and Expense Reimbursement of Professionals and
 Trustees provide that a debtor in possession, a trustee or an official committee must exercise
 reasonable business judgment in monitoring the fees and expenses of the estate’s
 professionals.

 We invite you to discuss any objections, concerns or questions you may have with us. The
 Office of the United States Trustee will also accept your comments. The court will also consider
 timely filed objections by any party in interest at the time of the hearing.

 If the application meets your approval, please sign the Trustee’s Statement re: Review of Fee
 Application and fax back to us.

 Please call if you have any questions or you can email me directly at jcrom@bachcrom.com.

 Sincerely,


 /s/ Jay D. Crom
     Jay D. Crom




 _____________________________________________________________________________________________
                        400 Oyster Point Blvd., Suite 106, South San Francisco, CA 94080
             Tel. (415)
 Case: 17-10067 Doc#    398-3534      Fax. (415)
                              111 Filed:          788-0855 Entered:
                                                03/12/20         Email. bachcrom@bachcrom.com
                                                                          03/12/20 12:52:02 Page 9 of
                                                  9
